     CASE 0:20-cv-01131-PJS-ECW Document 4 Filed 09/08/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Laura Sorensen,
                                                       Case No. 20-cv-1131 PJS/ECW
            Plaintiff,

v.                                                           ORDER

M. Starr
Warden,

            Defendant.



     Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

           United States Magistrate Judge Elizabeth Cowan Wright dated August 10,

           2020, all the files and records, and no objections having been filed to said

           Report and Recommendation, IT IS HEREBY ORDERED that

     1.    The petition for a writ of habeas corpus of petitioner Laura Sorensen (Dkt.

           1) be DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

     2.    Sorensen’s application to proceed in forma pauperis (Dkt. 2) be DENIED.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 9/8/20
                                              PATRICK J. SCHILTZ
                                              United States District Judge
